Title: To Thomas Jefferson from William Short, 9 September 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Sepr. the 9th. 1790

My last private was of the 22d. of August. I then hoped long before this to have recieved from Havre an account of the charges  paid there for your effects so as to have given you a complete account of the pecuniary transactions between us. For what reason I know not that account has not been yet sent; I therefore return the memoires which are now in my hands, as vouchers for the cash paid Petit on your account and shall send them all together, as soon as I recieve that from Havre. My last letter from that place of the 29th. ulto. mentioned that all your effects had arrived there except the two carriages which had been embarked at Rouen on a different lighter. It was hoped then they would arrive in time to go with your other effects by the Henrietta, which was about to sail for Philadelphia. M. de la Motte wrote me that he had obtained permission of the custom house to embark these goods without landing them, immediately on board of the Henrietta, but that the mob had assembled and insisted on their being visited under pretext of their containing specie. As the municipalities are every where obedient to the mobs at present, several cases were unpacked, and no specie being found the rest were exempted from the search. He adds that no injury was done to them and nothing lost in this extra-fiscal visit: I suppose he will have written to you by the vessel which took your goods on board and given you an account of this circumstance. I infer from his letter that that vessel must have sailed ere this, but have not yet learned whether your carriages arrived in time to go by her.
I mentioned to you in my last how agreeably I had been surprized by Langeac who had accepted the congé although authorized to exact a continuance of the lease for three years from the date of the last renewal. The house rent due him has been paid first by the sale of your saddle horse 300.₶ soon after your departure and the rest by Mr. Grand out of the Algerine fund in his hands.
I have spoken with the Abbe Morellet agreeably to your desire on the business you mention. I fear nothing is to be hoped from him. He pleads the loss which the bookseller sustained in that business. He is now in the country but I will mention it to him again although I have no hopes of success, particularly as he pretends a kind of ignorance of the affair, or at least says he is not au fait of it.
Petrie is fully convinced of his error, and sees now that he had not paid the bill of exchange twice. M. de Ville has recieved the balsamum Canadensa. He insisted much on knowing the cost of it, but on my telling him that you intended it as a present he expressed his gratitude in very obliging terms. The poor old Abbé  Chalu has had a kind of paralytic stroke which was near carrying him off but he is getting better.
Houdon has lately sent me a model in plaister of the vase you desired. I imagine you had desired a model on paper. It is impossible you could have desired to have sent to Florence the model in plaister as it would cost more than its worth. On the whole I must confess I do not recollect perfectly what you had desired on this subject, and therefore have thought it best not to do any thing in it until I recieve further orders from you. You will be able to judge whether I shall be at Paris or not. If I am, I will thank you to give me your instructions relative to this as well as any other commission you may wish to have executed here.
Charpentier has not yet finished the copying press but assures me it shall be done very soon. He was here a few days ago in order to ask an advance of two guineas which were necessary for the continuation of his work.
I have found it impossible to sell your horses as yet for any thing like a tolerable price, and repent now most sincerely having deviated from your instructions. I still hope however that your successor will be willing to give a better price for them. It was under that idea that I took on me to avoid their sale at that time, not doubting then that the moderate price then offered might be always commanded.
It is now three months since I have recieved your letters notifying your stay in America. From that time I have been in a state of anxiety and uneasiness which I fear my letters have too strongly expressed. It would have been a great relief to me to have heard from you from time to time. It would have been useful perhaps to have been informed of the different measures taken by Congress, but I imagine you have had no time to write, as I still persuade myself that if it had been possible you would have contributed to a pleasure of which your experience here must have made you know the full value. I await therefore with patience and resignation an event which three months habit has not taught me to view the uncertainty of, without real pain.—Since your letter of May the 27th. I have recieved only two short ones of July 1. and 8. merely to desire that your effects might be sent to Philadelphia. I am happy to have been able to have done in that respect what you desired.
The Newspapers have taught us that several consular appointments have been made, and that the Act for foreign intercourse  was passed in the early part of July. I observe that the salaries of Chargés des affaires is augmented, and that that of Ministers remains the same.—I saw in the newspapers also that you had given it as your opinion that two ministers and two chargés des affaires would be necessary. As we have no reason here to suppose that any person will be sent to England we imagine that Paris, Spain, the Hague and Lisbon are the courts in view. But there are so few data to reason on respecting these subjects that it is painful when they force themselves involuntarily on the mind. As these nominations awaited only the passage of the bill and as this took place early in July, it is impossible now that it can be long before all uncertainty is removed.—Van Staphorst’s correspondents write that Mr. Butler is talked of for Holland. Except that information no person in Europe has any idea of the persons in view at New-York, although it is certain that so long ago as April some were designed by the public at that place. I have frequently lost myself in conjectures on this and other subjects relative to it; which has given me occasion to reflect how much time and thought might be saved often by a little exact information.—I live in the hopes of hearing from you soon and fully on all these matters. This letter will go by the French packet. I beg you to accept assurances of the unalterable sentiments of attachment with which I am, my dear Sir, your friend & servant,

W. Short

